Citation Nr: 0722972	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-15 809	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
I.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1983 to May 
1986.  He also served in the U.S. Army National Guard from 
June 1989 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2000 and July 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied service 
connection for diabetes mellitus, type I.  Subsequently, in 
March 2003, the veteran's claims file was transferred to the 
RO in St. Petersburg, Florida.

In September 2006, the appellant testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.  The Board obtained a Veterans Health 
Administration (VHA) opinion in March 2007 to further address 
questions regarding the veteran's claim.  This case is now 
before the Board for further appellate consideration.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

In March 2007, the Board sought a VHA medical opinion to 
provide adequate clarity as to the medical facts in this 
case.  The VHA opinion is to determine if there is a medical 
basis for finding a nexus between the veteran's diabetes 
mellitus, type I, and his active duty service.  A June 2007 
opinion by K. Cohen, M.D., was subsequently received and a 
copy was furnished to the veteran for review.  In July 2007, 
the veteran sent in additional argument and checked the 
appropriate box in the response form furnished by the Board, 
indicating that he wished the case to be returned to the RO 
for review of his additional argument/evidence.  


Accordingly, the case is REMANDED for the following action:

The AOJ should review all evidence added 
to the claims file since the most recent 
supplemental statement of the case, to 
include the June 2007 VHA opinion and the 
veteran's additional argument/evidence.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



